Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claim(s) 3, 15-16, 26-27 and 28-30, in the reply filed on 8/9/2022 is acknowledged.
2.	Claim(s) 1, 3-5, 7-23, and 26-32 will be examined. Claim(s) 2, 6, 24, and 25 are withdrawn. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 12-17, 21-22 and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RANTA et al. (WO 2015051024 A1).
     	Regarding claim 1, RANTA discloses a lighting array (figs. 1-2) (abstract) comprising: 
a fixture (20, 21, 22); and 
one or more antimicrobial lighting segments (31, 33) [0020] mounted on the fixture (20, 21, 22), each of the antimicrobial lighting segments including one or more elements (31, 33), wherein each element emits light at a wavelength, irradiance, and direction sufficient to inactivate (abstract) [0020] one or more microorganisms on a target area of a touch screen display surface (10).  
(figs. 1-2; touch screen 10, user 50, UVC lights 31, 33, lenses 32, 34; IR user/object detector 40, 41, 42, frame/bezel 20, 21, 22) 
(abstract)
[0013-0024] 
 
     	Regarding claim 13, RANTA discloses an antimicrobial lighting assembly (figs. 1-2) (abstract) comprising: 
a frame assembly (20, 21, 22, 30) configured for mounting around at least a portion of a perimeter of a touch screen display surface (10); and 
one or more antimicrobial lighting segments (31, 33) [0020] mounted on the frame assembly (20, 21, 22, 30), each of the antimicrobial lighting segments including one or more antimicrobial lighting elements (31, 33) [0020], wherein each of the antimicrobial lighting elements emits light at a wavelength, irradiance, and direction sufficient to inactivate (abstract) [0020] one or more microorganisms on a target area of the touch screen display surface (10)
(figs. 1-2; touch screen 10, user 50, UVC lights 31, 33, lenses 32, 34; IR user/object detector 40, 41, 42, frame/bezel 20, 21, 22) 
(abstract)
[0013-0024] 
 
     	Regarding claim 21, RANTA discloses a touch screen display assembly (figs. 1-2) (abstract) comprising: 
a touch screen display (10) configured for interaction with one or more users (50); 
a housing (20, 21, 22, 30) configured to receive the touch screen display; and 
an antimicrobial lighting assembly (31, 33) [0020] mounted within the housing and comprising one or more antimicrobial lighting segments (31, 33) [0020] , each of the antimicrobial lighting segments including one or more antimicrobial lighting elements (31, 33) [0020], wherein each of the antimicrobial lighting elements emits light at a wavelength, irradiance, and direction sufficient to inactivate (abstract) [0020] one or more microorganisms on a target area of a surface of the touch screen display (10) (abstract) [0020],  
each of the one or more antimicrobial lighting segments (31, 33) [0020] mounted along at least a portion of an edge (20, 21, 22 on edge of 10) of the touch screen display (10) so as to emit antimicrobial light in a direction to inactivate (abstract) [0020] microorganisms on the target area of the surface of the touch screen display (10)
(figs. 1-2; touch screen 10, user 50, UVC lights 31, 33, lenses 32, 34; IR user/object detector 40, 41, 42, frame/bezel 20, 21, 22) 
(abstract)
[0013-0024] 

     	Regarding claim 3, RANTA discloses that the lighting array (31, 33) [0020] deactivates at least some of the antimicrobial lighting segments (31, 33) [0020] when the touch screen display surface (10) usage information is indicative of presence of a user (50) [0021-0024].

     	Regarding claim 5, RANTA discloses that the system further comprises a presence sensor [0020-0024] (40, 41, 42) that detects presence of a user (50) near the touch screen display surface (10) [0021-0024].

     	Regarding claim 12, RANTA discloses that the one or more microorganisms include at least one of Listeria monocytogenes, enterohemorrhagic Escherichia coli, Salmonella, and Staphylococcus aureus 
[0018-0019 Note UVC light to kill pathogens; (is inclusive of the claimed pathogens: Listeria monocytogenes, enterohemorrhagic Escherichia coli, Salmonella, and Staphylococcus aureus)].

     	Regarding claim 14, RANTA discloses that the frame assembly (20, 21, 22), is mounted around the entire perimeter of the touch screen display surface (10) 
(figs. 1-2; touch screen 10, user 50, UVC lights 31, 33, lenses 32, 34; IR user/object detector 40, 41, 42, frame/bezel 20, 21, 22).
     	Regarding claim 15, RANTA discloses a sensor (40, 41, 42) [0020-0024] that detects presence of a user (50) near the touch screen display surface (10), and a controller (63) [0020-0024] that deactivates the antimicrobial lighting segments (31, 33) [0020] upon detection of presence of the user (50) [0020-0024].
     	Regarding claim 16, RANTA discloses that subsequent to detection of presence of the user (50) near the touch screen display surface (10) , in response to detection that the user (50) is no longer present near the touch screen display surface (10) , the controller (63) [0020-0024] activates  the antimicrobial lighting segments (31, 33) [0020] .
[0020 Note after a time delay, and if no user/object is detected by ID sensor 40/41/42 then UVC lights 31, 33 are reactivated]
 	[0020-0024]. 
     	Regarding claim 17, RANTA discloses that the frame assembly (20, 21, 22, 30), is configured to mount on a bezel (frame/bezel 20, 21, 22).[0013] of the touch screen display surface (10) .  

     	Regarding claim 22, RANTA discloses that the housing (20, 21, 22 , 30) comprises one of a kiosk (20, 21, 22 , 30), a touch screen display monitor housing (20, 21, 22 , 30).

Regarding claim 26, RANTA discloses: a controller (63) that receives one or more signals usable to determine status information [0020-0024] concerning the touch screen display (10) and controls the antimicrobial lighting segments (31, 33) [0020] based on the determined status information concerning the touch screen display [0020-0024].
     	Regarding claim 27, RANTA discloses that the controller (63) [0020-0024] further receives one or more signals [0020-0024] (40, 41, 42) usable to determine presence of a user (50) and controls (63) the one or more antimicrobial lighting segments (31, 33) [0020] based on whether or not the user (50) is present [0020-0024].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over RANTA et al. (WO 2015051024 A1).
     	Regarding claim 18, RANTA discloses that the frame assembly (20, 21, 22, 30), is configured for 
Regarding claim 18, RANTA  differs from the claimed invention by not showing “retrofittable mounting”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for retrofittable mounting, since it has been held that making parts separable has no patentable significance, unless a new and unexpected result is produced, and involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

Regarding claim 23, RANTA discloses wherein each of the one or more antimicrobial lighting elements (31, 33) [0020] has a beam angle (of 35, 36) 
In regards to claim 23, RANTA differs from the claimed invention by not showing the “a beam angle in the range of 120 to 600”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for “a beam angle in the range of 120 to 600”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

2.	Claim(s) 4, 7-11, 19-20 and 28-32 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over RANTA et al. (WO 2015051024 A1) in view of SHUR et al. (WO 2014036080 A9).
Regarding claim 4, 7 and 28-30, RANTA discloses 
(regarding claim 4) wherein each of the one or more antimicrobial lighting segments (31, 33) [0020] is ; 
(regarding claim 7) wherein the touch screen display surface (10) includes a plurality of target zones (on 10), and wherein the one or more antimicrobial lighting segments (31, 33) [0020] are to inactivate the one or more microorganisms within one or more of the target zones [0013-0024]; 
(regarding claim 28) where the controller (63) [0020-0024] further of the antimicrobial lighting segments (31, 33) [0020] based on the status information [0020-0024].concerning the touch screen display (10); 
(regarding claim 29) wherein the target area includes one or more target areas (on 10), wherein the controller (63) [0020-0024] further of the antimicrobial lighting segments (31, 33) [0020] to provide antimicrobial illumination to the one or more target areas on the surface of the touch screen display (10) based on the status information concerning the touch screen display [0020-0024]; and
(regarding claim 30) wherein the target area includes one or more high touch target areas (on 10), and further comprising a controller (63) [0020-0024] that receives one or more signals usable to determine status information concerning the touch screen display [0020-0024] and the one or more high touch target areas on the touch screen display [0013-0024].
     	But RANTA fails to disclose individually controlling the antimicrobial lighting segments or that each antimicrobial lighting segment may be activated at a first, highest setting, a second, modified setting, or a third, deactivated setting independently of the other one or more antimicrobial lighting segments.
    	SHUR, however, discloses a UV sterilizing system (figs. 1 and 8) with UV LED’s [0031] that individually controls antimicrobial lighting segments (12a, 12b) [0041-0043] based on status information [0041-0043] and 
 	that each antimicrobial lighting segment may be activated at a first, highest setting, a second, modified setting, or a third, deactivated setting [0041-0043] independently of the other one or more antimicrobial lighting segments [0041-0043] [0047].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of RANTA, with th above claimed elements, as taught by SHUR, to use by combining prior art UV sterilizer elements according to known individual control and settings levels to yield predictable targeted UV sterilization results.

Moreover, regarding claims 8-11 and 19-20, 31-32, SHUR discloses and modifies RANTA by a UV sterilizing system (figs. 1 and 8) with UV LED’s [0031] and 
(regarding claim 8) wherein each of the antimicrobial lighting segments includes a substrate and a plurality of light-emitting diode (LED) elements (12a, 12b) [0041-0043], and wherein each LED element emits light including wavelengths in a range of about 405 + 15 nanometers (400nm is -15nm from 405nm) (12a, 12b) [0041-0043] [0023] ; 
(regarding claim 9) wherein the lighting array further includes one or more lighting elements that emit light having a wavelength range in the visible spectrum [0047];  
(regarding claim 10) wherein each of the antimicrobial lighting segments includes a substrate and a plurality of light-emitting diode (LED) elements (12a, 12b) [0041-0043],, wherein one or more of the LED elements emit light within a first antimicrobial wavelength range of about 380-420 nanometers [0023], and one or more of the LED elements emit light within a second antimicrobial wavelength range of about 200-280 nanometers [0023] 
(regarding claim 11) each of the antimicrobial lighting segments includes a substrate and a plurality of light-emitting diode (LED) elements (12a, 12b) [0041-0043],, wherein one or more of the LED elements emit light within a first antimicrobial wavelength range of about 380-420 nanometers [0023] and one or more of the LED elements emit light within a second antimicrobial wavelength range, wherein the second antimicrobial wavelength range includes at least one of ultraviolet A (UVA) light within a wavelength range of 315-400 nm [0023], ultraviolet B (UVB) light within a wavelength range of 280-315 nm [0023] or ultraviolet C (UVC) light within a wavelength range of 200-280 nm [0023]; 
(regarding claim 19) each of the antimicrobial lighting segments includes a substrate and a plurality of light-emitting diode (LED) elements (12a, 12b) [0041-0043],, wherein one or more of the LED elements emit light within a first antimicrobial wavelength range of about 380-420 nanometers [0023], and one or more of the LED elements emit light within a second antimicrobial wavelength range of about 200-280 nanometers [0023]; 
(regarding claim 20) each of the antimicrobial lighting segments includes a substrate and a plurality of light-emitting diode (LED) elements (12a, 12b) [0041-0043],, wherein one or more of the LED elements emit light within a first antimicrobial wavelength range of about 380-420 nanometers [0023] and one or more of the LED elements emit light within a second antimicrobial wavelength range, wherein the second antimicrobial wavelength range includes at least one of ultraviolet A (UVA) light within a wavelength range of 315-400 nm [0023], ultraviolet B (UVB) light within a wavelength range of 280- 315 nm [0023] or ultraviolet C (UVC) light within a wavelength range of 200-280 nm [0023]; 
(regarding claim 31) each of the antimicrobial lighting segments includes a substrate and a plurality of light-emitting diode (LED) elements (12a, 12b) [0041-0043],, wherein one or more of the LED elements emit light within a first antimicrobial wavelength range of about 380-420 nanometers [0023], and one or more of the LED elements emit light within a second antimicrobial wavelength range of about 200-280 nanometers [0023]; and 
(regarding claim 32) each of the antimicrobial lighting segments includes a substrate and a plurality of light-emitting diode (LED) elements (12a, 12b) [0041-0043],, wherein one or more of the LED elements emit light within a first antimicrobial wavelength range of about 380-420 nanometers [0023] and one or more of the LED elements emit light within a second antimicrobial wavelength range, wherein the second antimicrobial wavelength range includes at least one of ultraviolet A (UVA) light within a wavelength range of 315-400 nm [0023], ultraviolet B (UVB) light within a wavelength range of 280- 315 nm [0023] or ultraviolet C (UVC) light within a wavelength range of 200-280 nm [0023].
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine/modify the invention of RANTA which uses UV generic wavelengths and UVC ((see RANTA: [0020 Note UVC; Note UVC covers the range of 100–280 nm]) for sterilization, with UV LED’s emitting at the above various above light wavelengths, as taught by SHUR, to use by combining prior art UV sanitizer light sanitizing according to known sanitizing UV light wavelengths to yield predictable sanitization and illumination results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881